DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) with “means for” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
drive means: piston/cylinder device or “any actuations means” powered by “mechanical, pneumatic, hydraulic or electrical source or even manually-operated means” (p. 6, ln. 5+)

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "its" (2nd ln. from end).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "their" (last ln.).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the “optionally” language renders the claim scope indefinite as it is unclear what features are required to anticipated the claimed invention.
Regarding claim 7, the “such as a pin support” language renders the claim scope indefinite as it is unclear what features are required to anticipated the claimed invention.
Claim 15 recites the limitation "the attachment bracket".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the conveyors".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "its".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "their".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the attachment bracket".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the conveyors".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3-6, 8, 9, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Maye (GB 2 309 923).
Maye (fig. 9-16) teaches a screening assembly for screening material comprising: 
(re: claims 1, 17) an assembly frame (2, 56 with fig. 8 showing mobile elements 3; see also p. 31, ln. 4+);
a screening device coupled to the assembly frame, the screening device including a first screen (15) and a second screen (17), the second screen being substantially vertically-stacked below the first screen, each of the first and second screens having a discharge end (p. 19+); 
a first conveyor (30) coupled to the assembly frame and configured to receive at a receiving end material from at least one of the screens at their respective discharge ends; and 
a drive means mounted at the assembly frame, wherein the drive means is operable to shift at least one of the discharge ends of the screening device and the receiving end of the first conveyor relative to the assembly frame, to allow the first conveyor to selectively receive material from the first screen at a discharge end or from the first and the second screens at their 
(re: claim 3) wherein the assembly frame includes a carrier frame and a screen support frame movably coupled to the carrier frame, wherein the carrier frame is configured to support the first conveyor, and the screen support frame is configured to support the screening device (fig. 9, 11, 14 showing frame elements near 52, 55 supporting first conveyor and structural elements 2, 56 near screen box);  
(re: claim 5) wherein the shifting operation includes lifting or lowering at least one of the discharge ends of the screening device and the receiving end of the first conveyor relative to the assembly frame (Cf. fig. 13, 14);
(re: claim 6) wherein the drive means is a hydraulically actuated piston/cylinder device having a first end that is pivotably attached to one of the screen support frame and the first conveyor, a a second end of the piston/cylinder device being pivotably connected to the carrier frame (Cf. fig. 12-14 near 50); 
(re: claims 8, 19) a second drive means communicating with the carrier frame and the screen support frame, and being operable to change a tilting angle of the screening device (cf. fig. 15 and 16 showing first conveyor shifted to respective discharge ends with fig. 13, 14 and p. 23-27 describing various shifting/drive means including hinge arm 54, locating frame and eyelet near 53 and a hydraulic ram/cylinder 50 that functions to shift first conveyor relative to assembly frame—including a tilting angle);
(re: claim 9) wherein the screening assembly further includes  a second conveyor (25) coupled to the assembly frame and arranged below the screening device for receiving under-sized material from the screening device (fig. 16);  


(re: claim 16) The claimed method steps are performed in the normal operation of the device cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maye (GB 2 309 923) in view of Boast (US 6,877,610) and legal precedent.

Maye as set forth above teaches all that is claimed except for expressly teaching
(re: claim 7) wherein the carrier frame includes a slot and a latching bracket, wherein one of the screen support frame and the first conveyor includes a coupling configured to engage the first end of the drive means;
wherein the latching bracket is operable to latch the coupling within the slot;
(re: claim 10) a recirculation conveyor mounted at the assembly frame for receiving material delivered from the first conveyor;

(re: claim 13) wherein the assembly frame is configured to detachably couple to the base machine, wherein upon coupling, a supply conveyor of the base machine is configured to be located above the first screen and to feed material onto the first screen; 
(re: claim 14) wherein the assembly frame includes support farms configured to be coupled with the base machine, wherein the arms each have an angled telescopic portion; 
(re: claim 15) wherein the screening device and the assembly frame, that is mounted on the carrier frame are of a modular structure ;
(re: claim 18) wherein the screening device and the assembly frame are each constructed of various modules that are bolted together.  
Boast, however, teaches that it is well-known to utilize a separately mounted recirculation conveyor module on a mobile crusher to allow re-crushing and processing of the stone material and to use telescopic tubes to facilitate movement of the respective modules (fig. 1, 3 showing recirculation conveyor 34 and supply conveyor over first screen as well as modular; col. 3, ln. 50-col. 4).
Further, the claimed features relating to the type of connection, such as bolting, modular, detachably coupled, and/or latch couple with a slot can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.V (teaching that making known elements portable, integral, separable or adjustable are obvious modifications); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above; in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).   Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Maye for the reasons set forth above.


Allowable Subject Matter
s 2 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 27, 2022